 Case 6:20-cv-06116-RTD Document 10                        Filed 01/28/21 Page 1 of 1 PageID #: 11



                           IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                    HOT SPRINGS DIVISION

JESSE JAMES NEAL                                                                            PLAINTIFF

v.                                          Civil No. 6:20-cv-06116

LINGO, Lieutenant/Jail Administrator,
Hot Spring County Jail                                                                     DEFENDANT

                                                   ORDER


        Now before the Court is the Report and Recommendation filed November 17, 2020, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF

No. 8.) Plaintiff proceeds in this section 42 U.S.C. §1983 action pro se and in forma pauperis. Judge

Bryant recommends that Plaintiff’s Complaint be dismissed without prejudice for failure to follow local

rules and failure to prosecute this case.

        No party has filed objections to the Report and Recommendation, and the time to object has passed.

See 28 U.S.C. § 636(b)(1). Upon review, the Court adopts the Report and Recommendation in toto.

        Accordingly, it is hereby ORDERED that Plaintiff’s Complaint against Defendant Lingo (ECF No.

1) is DISMISSED WITHOUT PREJUDICE.

         IT IS SO ORDERED this 28th day of January 2021.




                                                   /s/   Robert T. Dawson
                                                   ROBERT T. DAWSON
                                                   SENIOR U.S. DISTRICT JUDGE
